Case 2:14-cv-04090-JBW-RML Document 292 Filed 07/02/19 Page 1 of 3 PageID #: 6118

                                               SIDLEY AUSTIN LLP
                                               787 SEVENTH AVENUE
                                               NEW YORK, NY 10019
                                               +1 212 839 5300
                                               +1 212 839 5599 FAX


                                                                                                         EJOYCE@SIDLEY.COM
                                               AMERICA • ASIA PACIFIC • EUROPE                           +1 212 839 8555




                                                                   July 2, 2019

  Submitted Via ECF

  Judge Jack B. Weinstein
  United States District Court
  Eastern District of New York
  225 Cadman Plaza East
  Brooklyn, NY 11201

            Re: Kurtz v. Kimberly-Clark Corp., et al., No. 1:14-cv-1142-JBW-RML: Supplement to
                Kimberly-Clark’s Disclosure Regarding Australia Inquiry

  Dear Judge Weinstein:

         I write on behalf of Kimberly-Clark Corp. (“Kimberly-Clark”) pursuant to the Court’s
  order of October 13, 2016 (Doc. 252), which requested notification of other cases and
  proceedings involving flushable wipes. Specifically, I write to notify the Court that following a
  lengthy trial of claims brought by the Australian Competition and Consumer Commission
  (“ACCC”) regarding Kimberly-Clark Australia’s flushability marketing, on June 28, 2019, the
  Federal Court of Australia comprehensively rejected the ACCC’s claims that Kimberly-Clark’s
  “flushable” representations were false, misleading, or deceptive. See, e.g., ACCC v. Kimberly-
  Clark Australia Pty. Ltd., [2019] FCA 992 ¶¶ 16, 327-28 (Fed. Ct. of Australia June 28, 2019)
  (“Order”) (attached as Ex. A). 1 In its letter to this Court of November 7, 2016, Kimberly-Clark
  previously disclosed the ACCC’s then-inquiry. Doc. 254 at 4 n.3. 2




  1
    In the Australia litigation, Kimberly-Clark Australia’s flushable wipe formulation at issue lost
  strength more slowly and broke down—i.e., dispersed—more slowly than the formulations of
  Kimberly-Clark’s flushable wipes sold in the United States. See, e.g., Order ¶ 154(4). Since the
  ACCC brought suit, Kimberly-Clark Australia has begun selling flushable wipes with the United
  States formulation, which are manufactured by Kimberly-Clark in the United States.
  2
    That letter addressed a range of cases and inquiries in response to this Court’s scheduling order.
  Since then, both of the California consumer litigations noted in that letter have been voluntarily
  dismissed with prejudice (and without any classes being approved), the municipality plaintiff in
  the City of Perry (S.D.N.Y.) case voluntarily dismissed its action with prejudice having found no
  link between Kimberly-Clark’s flushable wipes and the harms about which it complained, and
  the municipality plaintiffs in City of Wyoming (D. Minn.) unilaterally withdrew with prejudice
  their fully-briefed motion for class certification against Kimberly-Clark and its co-defendant.
      SIDLEY AUSTIN (NY) LLP IS A DELAWARE LIMITED LIABILITY PARTNERSHIP DOING BUSINESS AS SIDLEY AUSTIN LLP AND PRACTICING IN AFFILIATION WITH OTHER
                                                                 SIDLEY AUSTIN PARTNERSHIPS.
Case 2:14-cv-04090-JBW-RML Document 292 Filed 07/02/19 Page 2 of 3 PageID #: 6119




  Page 2

          The Federal Court of Australia found that “despite the millions of packets of [Kimberly-
  Clark Australia’s flushable] wipes sold in the relevant period, there was no evidence from any
  other consumer or plumber [other than 28 consumer complaints] of a household system blockage
  attributed to [Kimberly-Clark Australia’s flushable] wipes.” Order ¶ 9. It concluded that in
  household systems, Kimberly-Clark Australia’s flushable wipes do not present a “risk of harm
  over and above the risk posed by toilet paper.” Id. ¶ 296; see also id. ¶ 297 (“Concerning the
  municipal wastewater systems, . . . I do not accept that the characteristics of [Kimberly-Clark
  Australia’s flushable] wipes . . . presented a risk of harm materially greater than the risk posed by
  toilet paper.”).

          Furthermore, applying a reasonable consumer test similar to that applicable here, see id.
  ¶¶ 288-89, the court found that a reasonable consumer would not believe that a wipe labeled as
  flushable means that it would disperse and behave similar to toilet paper. Id. ¶¶ 10, 260, 264-67.
  See also id. ¶¶ 291 (explaining ACCC’s theories, including that “the ‘flushability’ representation
  was false and misleading” because Kimberly-Clark Australia’s flushable wipes “did not have
  similar characteristics to toilet paper when flushed” and “did not sufficiently break up or
  disintegrate in a timeframe and manner similar to toilet paper”); id. ¶¶ 170, 260-63, 268
  (similar). Instead, the court concluded that the “flushability” representation simply means to a
  reasonable consumer that the flushable wipes “were suitable to be flushed without causing
  problems to the ordinary operation of household and municipal wastewater systems.” Id. ¶¶ 274-
  75. The court found that Kimberly-Clark Australia’s flushable wipes satisfied that definition.
  Id. ¶¶ 10-13, 304-09, 327. 3




  Oral arguments on summary judgment on plaintiffs’ individual claims in City of Wyoming were
  heard in June 2019.
  3
    As the court detailed: “There was some evidence that [Kimberly-Clark Australia’s flushable]
  wipes have caused harm to household sewerage systems in the form of blockages. . . . The
  phenomenon of sewerage blockages pre-dates the invention of the wipe. The evidence showed
  that sewerage blockages have many causes, not limited to the disposal of ‘non-flushable’ items
  into toilets. Accordingly, it is not self-evident that a wipe designed to be flushed down the toilet
  is not suitable for flushing because it has caused or contributed to a sewerage blockage on one or
  more occasions. Nor is it self-evident that such a wipe is not suitable for flushing because it does
  not share relevant characteristics of toilet paper.” Order ¶¶ 9-10 (emphasis added). Moreover,
  it stated: “On balance, I am not satisfied that toilet paper breaks up or disintegrates in moving
  water within a period of a few minutes. Having regard to the evidence pointed to by [Kimberly-
  Clark Australia], I accept that the suitability of toilet paper for flushing into the Australian
  sewerage system does not depend upon an ability to break up or disintegrate in moving water
  within a period of a few minutes.” Id. ¶ 307; see id. ¶ 308 (rejecting ACCC’s claims,
  notwithstanding that the court “accept[ed] that the [Kimberly-Clark Australia flushable] wipes
  did not break up or disintegrate in moving water as quickly or as easily as toilet paper”).
Case 2:14-cv-04090-JBW-RML Document 292 Filed 07/02/19 Page 3 of 3 PageID #: 6120




  Page 3

          Finally, the court rejected the ACCC’s criticisms of the industry guidelines (INDA GD3),
  which Kimberly-Clark has relied on in labeling its wipes as “flushable.” The ACCC’s criticisms
  mirror those leveled by Plaintiff in this litigation. See id. ¶¶ 227-256. The court found that the
  INDA GD3 Guidelines were a “reasonable test of flushability,” id. ¶ 252, a “reasonable
  benchmark for making a claim of flushability,” id. ¶ 326, and “represent a conscientious and
  scientific effort to establish an appropriate framework for assessing flushability,” id. ¶ 256; see
  also id. ¶ 325. With respect to the ACCC’s claims that “the characteristic of being ‘easily
  dispersible’ was fundamental to a product” labeled as flushable, the court found “[i]n order to be
  meaningful, the test of ‘easily dispersible’ requires definition. To the extent that it refers to the
  behavior of toilet paper, it begs the question whether a product that has inferior properties of
  break up and disintegration to toilet paper might nevertheless not present any materially greater
  risk of harm than toilet paper.” Id. ¶¶ 253, 255. And it found that the evidence did not support
  the view “that if a wipe takes longer than 30 minutes to break up,” it is not flushable. Id. ¶ 254;
  see also id. ¶¶ 237-40 (explaining that UK regulators have required products to break up in
  testing within three hours, and concluding “there is no bright line which separates the flushable
  from the unflushable (assuming that the product is designed and marketed by the manufacturer to
  be flushed)”); id. ¶¶ 304-08 (summarizing evidence on dispersibility).

                                                Respectfully submitted,

                                                /s/ Eamon P. Joyce
                                                Eamon P. Joyce
                                                Counsel for Defendant Kimberly-Clark Corp.


  Cc:      All counsel of record
